Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 29, 2016

                                        No. 04-16-00670-CR

                                        Noe CONTRERAS,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 15-08-14189-CR
                        Honorable Richard C. Terrell, Judge Presiding


                                           ORDER
         The clerk’s record was filed in this court on November 30, 2016 and includes a Plea
Memorandum, reflecting that appellant Noe Contreras pled guilty to two counts of indecency
with a child. The record also contains a copy of the Judgment of Conviction, wherein appellant
was sentenced to fifteen years confinement in the Texas Department of Criminal Justice –
Institutional Division. However, the record does not contain a copy of the trial court’s
certification of defendant’s right of appeal as required by Rule 25.2(a)(2)(d) of the Texas Rules
of Appellate Procedure.

        A clerk’s record in criminal cases must include the trial court’s certification of
defendant’s right of appeal. TEX. R. APP. P. 34.5(a)(12). Accordingly, we order the Jim Wells
County District Clerk to prepare a supplemental clerk’s record that includes a copy of the trial
court’s certification of defendant’s right of appeal. We further order the Jim Wells County
District Clerk to file the supplemental clerk’s record containing the certification in this court on
or before January 9, 2017. See TEX. R. APP. P. 34.5(c)(1).

        We order the clerk of this court to serve a copy of this order on the trial court, the district
clerk, and all counsel.


                                                       _________________________________
                                                       Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court